Citation Nr: 0007454	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-08 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed disability 
manifested by vertigo.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

The veteran and his wife





ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from July 1948 to June 
1952.  

This appeal originally came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1996 rating decision of 
the RO.  

The veteran testified at a personal hearing at the RO in May 
1997.  

The Board remanded the case in February 1999 for additional 
development.  

The Board notes that the veteran has withdrawn his claim of 
service connection for hearing loss in March 1997, as 
indicated on VA Form 9.  



FINDING OF FACT

No competent evidence has been submitted to show that the 
veteran has current disability manifested by vertigo due to 
disease or injury which was incurred in or aggravated by 
service.  





CONCLUSION OF LAW

The veteran has not presented evidence of a well-grounded 
claim of service connection for a disability manifested by 
vertigo.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107, 7104 (West 1991 & Supp. 1999); 38 C.F.R. §§  3.303, 
3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail, and 
there is no duty to assist him further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that his claim is not well grounded.  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  That an injury or disease occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (1999).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  

Statutory law as enacted by the Congress also charges a 
claimant for VA benefits with the initial burden of 
presenting evidence of a well-grounded claim.  38 U.S.C.A. § 
5107(a).  This threshold requirement is critical since the 
duty to assist a veteran with the development of facts does 
not arise until the veteran has presented evidence of a well-
grounded claim.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Caluza v. Brown, 7 Vet. App. 498, 505 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A well-grounded claim has been defined by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) as "a plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence to the effect 
the claim is "plausible" or "possible" is required.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A claimant 
therefore cannot meet this burden merely by presenting lay 
testimony because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded 
under § 5107(a).  Grottveit v. Brown, 5 Vet. App. 91, 92-93 
(1993).  

According to the Court in Caluza, a well-grounded claim of 
service connection requires competent evidence of the 
following:  i) current disability (through medical 
diagnosis); ii) incurrence or aggravation of a disease or 
injury in service (through lay or medical evidence) and; iii) 
a nexus between the in-service injury or disease and the 
current disability (through medical evidence).  Caluza v. 
Brown, 7 Vet. App. at 506.  Moreover, the truthfulness of 
evidence offered by the veteran and his representative is 
presumed in determining whether or not a claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The Court held in Savage v. Gober, 10 Vet. App. 488 (1997), 
that the chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumption period and still has such a condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is demonstrated 
during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  

After a full review of the record, the Board concludes that a 
well-grounded claim of service connection for a disability 
manifested by vertigo has not be presented.  The veteran 
believes that he has vertigo as the result of an injury to 
the inner ears in service.  He testified that he suffered 
this injury while working near five inch guns aboard ship 
during active service.  Reportedly, he received outpatient 
treatment for complaints of ringing in the ears, headaches 
and earaches during service, but was not hospitalized.  He 
has contended that the service medical records are incorrect 
in not showing such treatment.  

However, a careful review of the veteran's service medical 
records shows that there is no medical evidence showing he 
had vertigo or the claimed injury during service.  The 
evidence includes postservice private outpatient records 
dated from 1979 to 1998 which show complaints and diagnoses 
of vertigo.  No competent evidence has been submitted 
relating the demonstrated vertigo to any disease or injury in 
service. 

While the veteran has testified that both Dr. Woodcock and 
Dr. Labusohr have told him that vertigo was due to inner ear 
damage, the records received from Dr. Woodcock do not relate 
the onset of the vertigo to the claimed injury in service.  
In a February 1996 statement, the veteran indicated that the 
records of Dr. Labusohr were not available.  Hence, absent 
medical evidence establishing a nexus between current 
disability and service, a well-grounded claim has not been 
presented.  




ORDER

Service connection for a disability manifested by vertigo is 
denied, as a well-grounded claim has not been presented.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

 

